DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 recites “when the dispenser to selectively admit ambient air into the container”. The above sentence contains grammatical errors and is lacking additional recitations that would make it a coherent sentence. 
Claim 6 recites “the tortuous flow path forms a U shape on every of the component”. The above sentence contains grammatical errors and is lacking additional recitations that would make it a coherent sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a container” in line 1, “a sealed container” in line 2. It is not clear whether “a container” is the same structure as “a sealed container”. The claim also recites "the component" in line 5. The claim recites “a venting component” in line 4. It is not clear whether “the component” is related to or the same as “a venting component”. Therefore, there is insufficient antecedent basis for these limitations in the claim.
Claims 2-13 are also rejected because they recite “the component” on one or more occasions. It is not clear whether “the component” is related to or the same as “a venting component”. Therefore, there is insufficient antecedent basis for these limitations in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trepina et al. (“Trepina” hereinafter) (US PN 6,257,455).
Regarding claim 1, Trepina discloses a container (column 2, lines 31-34) comprising: 

a venting component (item 24, figure 2) forming a tortuous flow path (item 26, figure 2) circumscribed on a plurality of facings (item 28, figure 2) of the venting component; and 
a venting aperture (item 68, figure 4) on the dispenser, said venting aperture communicating with the tortuous flow path when the dispenser to selectively admit ambient air into the container (column 3, lines 42-50).
Regarding claim 2, Trepina discloses that the venting component comprises an insert (retainer 24 is an insert, figures 1 and 2) fitted within a void space on an interior of the dispenser, said void space disposed between a pump and the venting aperture (figures 1 and 4, retainer 24 is within a cavity in the dispenser and the container).
	Regarding claim 3, Trepina discloses that the tortuous flow path includes a passageway that orthogonally changes direction at least once on at least one facing of the component (the annular well 26 is defined by ridges 28 which change direction orthogonally, figure 2).
	Regarding claim 4, Trepina discloses that the orthogonal change of direction occurs on every facing of the component (figures 1 and 4).
	Regarding claim 7, Trepina discloses that the tortuous flow path forms at least one shape on each facing and wherein the at least one shape is selected from: a U shape, an S shape, a C shape, a V shape, a W shape, an N shape, an M shape, a 3 shape, combinations of any two or more shapes, and repeating patterns of similar or differing shapes (orthogonal flow path with ridges 28 makes a V-like shape, figure 2).	

	Regarding claim 9, Trepina discloses that the polygonal cylinder has four side facings (figure 2).
	Regarding claim 10, Trepina discloses that the component includes a top facing and the tortuous flow path is circumscribed on the top facing (figure 2).
	Regarding claim 11, Trepina discloses that the top facing is angled so that at least one sidewall has a longer length than a sidewall positioned opposite thereto (figure 2).
	Regarding claim 12, Trepina discloses that the component includes a plurality of side facings and at least one of those side facings is concave or convex relative to other side facings (ridges 28 are of many shapes including concave or convex shape, figure 2).
	Regarding claim 13, Trepina discloses that the venting component cooperates with at least one of: a closure, the dispenser, and the container to define the tortuous path (figures 1 and 2, torturous path is defined by retainer 24’s interaction with collar 32, and dispenser 10).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable (as long as all of the claim objections and 112 (b) rejections are remedied). if rewritten in independent form including all of the limitations of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to trigger sprayers with vent pathways: US PN 5,862,950, US PG PUB 2012/0032004, and US PG PUB 2017/0173599.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754